      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 1 of 21



                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA


DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE, and BILL
NELSON FOR U.S. SENATE,

                                              Case No.__________________
                Plaintiffs,

v.

KENNETH W. DETZNER, in his official
capacity as Florida Secretary of State, the
FLORIDA ELECTIONS CANVASSING
COMMISSION, and RICK SCOTT,
PAMELA BONDI, and JIMMY
PATRONIS, in their official capacity as
members of the Florida Elections
Canvassing Commission

               Defendants.



                   COMPLAINT FOR INJUNCTIVE AND
                       DECLARATORY RELIEF
      Plaintiffs    the       DEMOCRATIC      SENATORIAL       CAMPAIGN

COMMITTEE (“DSCC”) and BILL NELSON FOR U.S. SENATE (“Nelson

Campaign”) (collectively, “Plaintiffs”), by and through the undersigned

attorneys, file this COMPLAINT FOR INJUNCTIVE AND DECLARATORY

                                          1
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 2 of 21



RELIEF against Defendants KENNETH W. DETZNER, in his official

capacity as Florida Secretary of State, the FLORIDA ELECTIONS

CANVASSING COMMISSION, and RICK SCOTT, in his official capacity as

member of the Florida Elections Canvassing Commission (“Defendants”), and

allege upon information and belief as to all others as follows:

                             NATURE OF THE CASE

      1.      Plaintiffs bring the instant lawsuit, on an emergency and expedited

basis, to protect the fundamental constitutional right and to prevent the

disenfranchisement of thousands of Florida voters at risk of disenfranchisement in

the 2018 general election if the upcoming recount and certification deadlines are

not tolled until this matter can be heard and relief can be granted.

      2.     Multiple elections in Florida hang in the balance. As of the filing of

this lawsuit, the two major party candidates for U.S. Senator, Senator Bill Nelson

and Governor Rick Scott, are separated by a mere .15%. Two other statewide

races—for governor and state agricultural commissioner—remain uncalled.

      3.     A machine recount of these three races is currently underway. Local

canvassing boards throughout the State of Florida (the “State”) must complete the

machine recount no later than 3 p.m. on Thursday, November 15. By no later than


                                          2
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 3 of 21



noon on Sunday, November 18, local canvassing boards must complete a manual

recount of any race where the margin after the machine recount is less than .25%.

      4.     A manual recount of the Senate race is, at this point, an inevitability.

      5.     Given the extraordinarily compressed deadlines for completing a

recount and the large number of races currently subject to machine recount, local

election officials are faced with a difficult task. Unsurprisingly, officials in one of

Florida’s largest counties—Palm Beach—have already indicated that it may be

impossible to complete a machine recount for all outstanding races by the deadline

of Thursday at 3 p.m. It also appears that it will be impossible for Palm Beach

County, at the least, to complete a manual recount for the Senate race by the

deadline of noon on Sunday.

      6.     Under Florida law, if a local canvassing board fails to timely complete

and report the results of a machine and/or manual recount, the State reverts back to

previously reported totals.

      7.     Unless the relief sought by Plaintiffs is granted, the State’s recount

and certification deadlines will force local canvassing boards to unconstitutionally

reject the ballots cast by Floridians that were improperly rejected on Election Night

due to voting machine error and that would be counted in a machine or manual


                                          3
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 4 of 21



recount. Because only some counties—given their size or other relevant factors—

will be unable to meet the deadlines, voters will either have their vote counted

during a recount or rejected based on the accident of where they reside.

      8.     Arbitrary application of an unreasonable deadline violates the

prohibition against undue burdens on the right to vote, enshrined under the First

and Fourteenth Amendments to the U.S. Constitution, and subjects Florida voters

to disparate treatment and inconsistent standards in violation of the Fourteenth

Amendment’s Equal Protection Clause.

                           JURISDICTION AND VENUE

      9.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to

redress the deprivation under color of state law of rights secured by the United

States Constitution.

      10.     This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States.

      11.     This Court has personal jurisdiction over Defendants, who are sued in

their official capacities only.

      12.     Venue is proper in this Court under 28 U.S.C. § 1391(b), because a


                                         4
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 5 of 21



substantial part of the events that gave rise to Plaintiffs’ claims occurred in this

judicial district.

       13.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                    PARTIES

        14.    Plaintiff DSCC is the national senatorial committee of the

 Democratic Party, as defined by 52 U.S.C. § 30101(14), and its mission is to elect

 candidates of the Democratic Party to the United States Senate, including in

 Florida. The DSCC works to accomplish its mission across the country and in

 Florida by, among other things, making expenditures for, and contributions to,

 Democratic candidates for U.S. Senate. In 2018, the DSCC has made substantial

 contributions and expenditures to support the Democratic candidate for U.S.

 Senate in Florida, Bill Nelson. Florida’s adoption of arbitrary and unrealistic

 deadlines for completion of a recount harms the DSCC by frustrating its mission

 of, and efforts in, electing the Democratic Party candidate to the U.S. Senate in

 Florida by giving an unfair and artificial electoral advantage to the Republican

 Party candidate.


                                         5
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 6 of 21



       15.    Plaintiff BILL NELSON FOR U.S. SENATE is a duly organized

political campaign in support of Bill Nelson’s election to the United States Senate,

representing the State of Florida.

       16.    Defendant KEN DETZNER is sued in his official capacity as

Secretary of State of the State of Florida. Defendant Detzner is a person within

the meaning of 42 U.S.C. § 1983 and acts under color of state law. Pursuant to

Florida Statute § 97.012, the Secretary of State is the chief elections officer of the

State and is therefore responsible for the administration of state laws affecting

voting, including with respect to the general election on November 6, 2018. As

Secretary of State, Defendant Detzner’s duties consist of, among other things,

“[o]btain[ing]    and     maintain[ing]     uniformity     in    the   interpretation    and

implementation of the election laws.” Fla. Stat. § 97.012(1). The Secretary of

State is also tasked with ensuring that county supervisors . . . perform their . . .

statutory duties, see id. § 97.012(14), is responsible for providing technical

assistance to county supervisors on voter education, election personnel training

services, and voting systems, see id. §§ 97.012(4), -(5), and is responsible for

ordering that recounts be conducted, id. §§ 102.147(7), 102.166(1).

       17.    Defendant FLORIDA ELECTIONS CANVASSING COMMISSION is

responsible for certifying the results of the returns of the election for each federal, state,
                                             6
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 7 of 21



 and multicounty office, Fla. Stat. § 102.111, and issuing a certificate of the result of the

 election for federal and state officers, Fla. Stat. 102.121.

        18.    Defendants RICK SCOTT, PAM BONDI, and JIMMY PATRONIS

 are sued in their official capacity as members of the Florida Elections Canvassing

 Commission. Defendants Scott, Bondi, Patronis are persons within the meaning of

 42 U.S.C. § 1983 and acts under color of state law. In their official capacity,

 Defendants Scott, Bondi, and Patronis are responsible for, among other things,

 certifying the results of the returns of the election for the office of U.S. Senator

 and issuing a certificate of the result of the election for such office.


                       STATEMENT OF FACTS AND LAW

A.     Overview
       19.      On November 6, 2018, Florida held a general election. Among other

races on the ballot was the office of U.S. Senator. The Democratic candidate is

Senator Bill Nelson. The Republican candidate is Governor Rick Scott. Well more

than 8 million votes were cast for U.S. Senator.

       20.      Under Florida law, local canvassing officials must report election

results “no later than noon on the fourth day after any general or other election.”

Fla. Stat. § 102.147(5). These returns are, however, “unofficial.” Id. This is

because the original, “unofficial” returns invariably do not include every vote
                                           7
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 8 of 21



validly cast in the election.

      21.      Sometimes, the “unofficial” returns may contain a “counting error,”

which local election officials must correct. Id. Other times, validly cast votes are

not included in the original unofficial results because of voting machine error, such

as failure of the machine to read a voter’s marking of the ballot correctly. Florida

law provides for a recount process to address and correct these voting machine

errors when the results of a close election hang in the balance.

B.    The Machine Recount Process
      22.      The first step in the process is a machine recount. If the “unofficial”

returns filed by the county canvassing boards by the fourth day after the election

(here, Saturday, November 10, 2018) reflect that a candidate lost by one-half

percent or less of the votes cast for the office, “a recount shall be ordered of the

votes cast with respect to such office.” Fla. Stat. § 102.141(7).

      23.      The specific way a machine recount proceeds depends on the kind of

technology used. Fla. Stat. § 102.141(7)(a); Fla Admin Code r. 1S-2.031(4)(e)(1).

      24.      Of critical importance here, in jurisdictions where automatic

tabulating machines are used, some ballots validly cast by voters are not counted in

the machine recount.

      25.      Where a ballot has been physically damaged such that it cannot be
                                         8
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 9 of 21



counted using the automatic tabulating equipment during the recount, a duplicate

ballot is made. Fla. Stat. § 102.141(7)(a).

      26.      Where the automatic tabulating equipment detects more than one

vote for a given office (an “overvote”) or no vote for a given office (an

“undervote”), those ballots are simply set aside—ignored unless a manual recount

occurs. Fla. Admin Code r. 1S-2.031(4)(b)(3), (c)(3); Fla. Stat. § 102.166(1),

(2)(b). Only in a manual recount will the votes improperly rejected as undervotes

or overvotes be counted.

      27.      A canvassing board required to conduct a machine recount must file

a second set of unofficial returns reflecting the result of the recount no later than 3

p.m. on the 9th day after the election (here, Thursday, November 15). Fla. Stat. §

102.141(7)(c).

C.    The Manual Recount
      28.      If the second set of unofficial returns—those following a machine

recount—indicate that the margin between candidates is one-quarter of a percent or

less of the votes cast for the office “a manual recount of the overvotes and

undervotes cast in the entire geographic jurisdiction of such office . . . shall be

ordered” unless “[t]he number of overvotes and undervotes is fewer than the

number of votes needed to change the outcome of the election.” Fla. Stat. §
                                       9
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 10 of 21



102.166(1). The Secretary of State is responsible for ordering the manual recount.

Id. § 102.166(1)(b).

      29.     The purpose of the manual recount is twofold. First, with regard to

jurisdictions using automatic tabulation equipment, overvotes and undervotes are

reviewed to determine if the voter, in fact, “made a definite choice for” a given

office following the standards set out in Florida law. Fla. Stat. § 102.166(5)(b);

Fla. Admin Code r. 1S-2.031(5)(c)(3). Similar procedures govern the manual

recount in jurisdictions using touchscreen ballot technology, which does not permit

the possibility of overvotes, but which may generate undervotes that must be

reviewed during a manual recount. Fla. Admin. Code r. 1S-2.031(5)(e)(1).

      30.     Second, where it was necessary to create a duplicate ballot during

the machine recount, the duplicate is compared to the original “to ensure the

correctness of the duplicate.” Fla. Stat. § 102.166(5)(b).

      31.     This lawsuit primarily concerns one final aspect of the recount

process. Under Florida law, the manual recount does not necessarily proceed until

it is finished. Rather, Florida requires each county canvassing board to submit

official returns no later than noon on the 12th day following the election (here,

Sunday, November 18). County canvassing boards are duty bound to certify that


                                          10
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 11 of 21



they have “compared the number of persons who voted with the number of ballots

counted and that the certification includes all valid votes cast in the election.” Fla.

Stat. § 102.112(1).

      32.      Where a county canvassing board remains in the midst of a manual

recount, it obviously cannot truthfully make out such a certification. Florida’s

“solution” appears to be to disenfranchise voters whose votes remain uncounted in

the name of administrative convenience. Rather than defer the certification

deadline until the completion of the recount, the Department of State is instead

compelled to “ignore” a county’s returns and use whatever returns it then has on

file for that county. Fla. Stat. § 102.112(3). In other words, the Department of State

must pretend that the manual recount was not in process and disregard the valid

votes identified and counted for the first time in that manual recount.

      33.      The Department of State then provides the official returns to the

Florida Elections Canvassing Commission. The Elections Canvassing Commission

must meet at 9 a.m. on the 14th day after a general election to certify the returns of

the election for each federal, state, and multicounty office. Fla. Stat. § 102.111. In

exercising this authority, the Elections Canvassing Commission “shall not have

authority to look beyond the county returns.” Fla. Stat. § 102.131.


                                          11
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 12 of 21



D.    Unsurprisingly, at Least One Florida County Is Likely to Be Unable to
      Count and Recount Hundreds of Thousands of Ballots by Machine and
      Hand for Multiple Races in a Week
      34.    The Secretary of State has declared a machine recount for three

statewide elections (U.S. Senator, Governor, and Agriculture Commissioner). In

addition, some local races have gone to a machine recount, such as State House

District 89 in Palm Beach County.

      35.    As of the date this Complaint is filed, the margin in the U.S. Senate

race is .15%—well within the margin triggering a manual recount. The Secretary

of State is expected to order that a manual recount will be conducted because the

number of overvotes and undervotes will exceed the margin between the two top

candidates for the U.S. Senate. Indeed, news reports suggest that there could be

more than 125,000 overvotes and undervotes in the Senate race.

      36.    The deadlines set out in Florida law are extraordinarily compressed.

The impact of those deadlines falls disparately on different counties based on the

volume of votes they must count and the technology available to them to do so. For

example, a series of technical issues in Broward County delayed the recount of

more than 700,000 ballots from even starting.

      37.    Indeed, election officials in at least one Florida county—Palm Beach

County—have stated that the county likely will not complete the machine recount

                                         12
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 13 of 21



for at least some of the races before it by the Thursday deadline.

      38.     Counties can only use voting equipment that has been approved by

the State. See Fla. Stat. § 101.5605.

      39.     Because of the limited number of automatic tabulation machines and

the technological limitations of the machines available for its use, Palm Beach

County can only recount one race at a time. In its unofficial election returns, Palm

Beach reported that the top two candidates—Governor Scott and Senator Nelson—

received a combined 585,117 votes, all of which must be re-run through the voting

machines.

      40.     The Elections Supervisor for Palm Beach County, Susan Bucher, has

suggested that Palm Beach County will not be able to recount hundreds of

thousands of ballots four separate times so as to complete the machine count of all

four races subject to recount in that county, although it may be able to finish the

machine recount of the Senate race. However, late on November 12, a lawsuit was

filed by one of the candidates in Florida House District 89 seeking, among other

things, to compel Palm Beach County to count ballots in that race first, which

would mean that the machine count for the Senate race would not be timely

completed by the 3 p.m. deadline on November 15.

      41.     Meanwhile in Broward County, it appears that there may be roughly

                                          13
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 14 of 21



25,000 undervotes. It remains unclear whether it will be possible for election

officials to assess every undervote and overvote in the—at most—69 hours

between the deadlines for completing the machine and manual recounts.

      42.     It thus appears that at least Palm Beach County, and quite possibly

others, will be unable to complete the manual recount by the deadline of noon on

Sunday. As a result, valid votes cast by Floridians for the office of U.S. Senator

which were improperly rejected as “overvotes” or “undervotes” will not be counted

and these voters will be disenfranchised through no fault of their own.

                              CLAIMS FOR RELIEF

                                      COUNT I

                      First Amendment and Equal Protection
                   U.S. Const. Amend. XIV, 42 U.S.C. § 1983
                        Undue Burden on the Right to Vote
      43.    Plaintiffs incorporate by reference and reallege paragraphs l to 42 of

this Complaint.

      44.    Under the Equal Protection Clause, a State cannot utilize election

practices that unduly burden the right to vote. The practices outlined above

impose a severe burden—disenfranchisement—on the right to vote of the

voters who cast ballots that have thus far been improperly rejected and will

only be counted accurately if both a machine and manual recount are


                                         14
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 15 of 21



completed. Rejecting these voters’ ballots based solely on the fact that (a) a

voting machine improperly rejected their ballots and (b) a Florida county

cannot logistically complete a machine and/or manual recount by the arbitrary

deadlines imposed by state law does not serve any legitimate, let alone

compelling, state interest, particularly where the State has already otherwise

verified their eligibility to vote.

      45.     Thousands of eligible, registered Florida voters will suffer direct and

irreparable injury if Defendants refuse to count their ballots. Without relief from

this Court, these voters will be deprived of their right to have their vote counted in

the November election.

      46.    Based on the foregoing, Defendants, acting under color of state law,

will deprive Plaintiffs and the voters they represent of equal protection under the

law secured to them by the Fourteenth Amendment to the United States

Constitution and protected by 42 U.S.C. § 1983.

                                        COUNT II

                                Equal Protection
                    U.S. Const. Amend. XIV, 42 U.S.C. § 1983

      47.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

46, as though fully set forth herein.

                                           15
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 16 of 21



      48.    The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits states from “deny[ing] to any person within its

jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1. This

constitutional provision requires “that all persons similarly situated should be

treated alike.” City of Cleburne v. Cleburn Living Center, 473 U.S. 432, 439

(1985); see also Bush v. Gore, 531 U.S. 98, 104-05 (2000) (holding Equal

Protection Clause applies to “the manner of [the] exercise [of voting]” and “once

granted the right to vote on equal terms, the State may not, by later arbitrary and

disparate treatment, value one person’s vote over that of another”).

      49.    Here, as applied to the circumstances presented, the application of the

deadlines for completing the recount process and certifying the official election

results will subject similarly situated voters to differing standards based on their

county of residence.

      50.    Voters who cast valid votes and reside in a county that is logistically

capable of completing the recount process—including a manual recount—will

have their vote for Senator counted, even if it was originally rejected as an

“overvote” or “undervote” or for some other reason. By contrast, similarly situated

voters who reside in a county that is unable to complete the recount by the

applicable deadlines will have their vote left uncounted. Fla. Stat. § 102.112(3).

                                          16
     Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 17 of 21



      51.    The requirement that election results must be certified to the

Department of State no later than November 18 by noon—regardless of whether it

is possible for counties to complete the recount process required by state law—

does not further any legitimate state interest, much less a compelling state interest

narrowly tailored, that is sufficiently weighty to justify the disparate treatment of

voters.

      52.    Injunctive and declaratory relief is needed to protect these disparately

impacted voters from total disenfranchisement, and in the absence of such relief,

Plaintiffs, their members, constituencies, and the voters who support them, will be

subjected to serious, concrete, and irreparable injuries due to disparate treatment in

violation of the Equal Protection Clause in the 2018 general election.

                               PRAYER FOR
              DECLARATORY AND INJUNCTIVE RELIEF
            28 U.S.C. §§ 2201 and 2202, Fed. R. Civ. P. 57 and 65

      53.     This case presents an actual controversy because the existing

deadlines for completion of a machine and/or manual recount will result in the

disenfranchisement of voters who associate with Plaintiffs, and this serious and

immediate harm warrants the issuance of a declaratory judgment.

      54.     Plaintiffs seek preliminary and/or permanent injunctive relief to

protect their constitutional rights and avoid the injuries described above. A

                                          17
      Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 18 of 21



favorable decision enjoining Defendants would redress and prevent the irreparable

injuries to Plaintiffs and their members, constituents, and supporters identified

herein, for which Plaintiffs have no adequate remedy at law or in equity.

       55.    The State will incur no burden if every county completes the recounts

required by state law, even if they do so some time after the existing deadlines.

       56.    The public interest weighs strongly in favor of letting every lawful,

eligible voter exercise the right to vote. The balance of hardships thus tips strongly

in favor of Plaintiffs.

       57.     Plaintiffs file, concurrent with this Complaint, an emergency motion

for a preliminary and/or permanent injunctive relief in accord with Local Rule

7.l(L), as the deadline for completion of the machine recount is 3 p.m. on November

15 and the deadline for completion of the manual recount is noon on November 18. It

is essential that the motion be decided before these deadlines pass for the relief

requested to be effective such that voters whose ballots have been improperly

rejected to date are not disenfranchised.

   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

       A.     Declaring that all counties in Florida must be afforded an opportunity

              to complete the machine and manual recount processes set out in

              Florida Revised Statute Section 102 and its implementing regulations

                                            18
Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 19 of 21



      and certify official returns under Fla. Stat. § 102.112(1) including the

      results of such recount(s), notwithstanding any deadlines imposed by

      Florida law, including Fla. Stat. §§ 102.141(7)(c) and 102.112(2).

B.    Preliminarily and permanently enjoining enforcement of Fla. Stat. §§

      102.112(2) and (3) to the extent these provisions purport to require

      Defendant Detzner and/or the Department of State from refusing to

      accept official returns from a county canvassing board for the 2018

      General Election.

C.    Preliminarily and permanently enjoining Defendant Florida Elections

      Canvassing Commission and/or Defendants Scott, Bondi, and Patronis

      from taking any action to certify the results for the office of U.S. Senate

      where fewer than all counties that are engaged in a recount have

      completed a machine and manual recount, including, but not limited to,

      certifying county returns pursuant to Fla. Stat. § 102.111.

D.    Temporarily tolling and restraining the deadline for completion of the

      machine recount set out by Fla. Stat. §102.141(7)(c) and the

      certification deadlines set out in Fla. Stat. § 102.111 and Fla. Stat.

      § 102.112 until after this matter is heard;

E.    Permanently tolling and restraining the deadline for completion of the

                                    19
Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 20 of 21



      machine recount set out by Fla. Stat. §102.141(7)(c) and the

      certification deadlines set out in Fla. Stat. § 102.111 and Fla. Stat.

      § 102.112 to provide each county with sufficient time to count ballots

      that would otherwise have been rejected in the absence of a completed

      manual and/or machine recount;

F.    Awarding Plaintiffs their costs, expenses, and reasonable attorneys’

      fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable

      laws; and

G.    Granting such other and further relief as the Court deems just and

      proper.




                                   20
    Case 4:18-cv-00528-MW-MJF Document 1 Filed 11/13/18 Page 21 of 21



Dated: November 13, 2018

                                   Respectfully submitted,

                                        /s/
                                   JENNIFER S. BLOHM
                                   Florida Bar No. 0106290
                                   Email: jblohm@meyerbrookslaw.com
                                   RONALD G. MEYER
                                   Florida Bar No. 0148248
                                   Email: rmeyer@meyerbrookslaw.com
                                   MEYER, BROOKS, DEMMA AND
                                   BLOHM, P.A.
                                   131 North Gadsden Street
                                   Post Office Box 1547
                                   Tallahassee, FL 32302-1547
                                   (850) 878-5212

                                   Marc E. Elias
                                   Email: MElias@perkinscoie.com
                                   PERKINS COIE LLP
                                   700 Thirteenth Street, N.W., Suite 600
                                   Washington, D.C. 20005-3960
                                   Telephone: (202) 654-6200
                                   Facsimile: (202) 654-6211

                                   Counsel for Plaintiffs




                                   21
